DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to an Amendment dated July 29, 2022.  Claims 1, 6, 11, 13, 16 and 19-20 are amended.  Claims 2, 4, 7-8, 14 and 17 are cancelled.  Claims 1, 3, 5-6, 9-13, 15-16 and 18-24 are pending.  All pending claims are examined. 

Response to Arguments
Art and 101 Rejection Analysis
Art Rejection Analysis
Applicant's arguments have been considered and the art rejection withdrawn.
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

An abstract idea deemed to be novel is no less abstract (see Flook- new mathematical formula was an abstract idea).  
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or
behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 – See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.
The invention recites:
 A method comprising:
receiving at the software application final purchase transaction made  by a user made using and electronic payment medium of a financial institution of the user, wherein the purchase transaction comprises a purchase by the user from a retail entity and wherein the purchase transaction is facilitated through [[a]] the financial institution of the user; wherein the financial institution is linked to the deposit account of a user within the betting entity via the electronic payment medium, wherein the receiving an indication comprises the deposit entity monitoring the electronic payment medium for purchases;
initiating via the instructions generated at the betting entity and transmitted to the financial institution, a financial transaction transferring money from the financial institution to one of the funds within the deposit account, the financial transaction responsive to the indication of the financial transaction is based upon a value of the purchase transaction,
assigning, within the deposit account of the betting entity and in real-time at the time of the financial transaction, the monetary amount to one of [[a]] the plurality of funds, and is selected by the user at the time of the financial transaction.”

According to Applicant’s specification paras. 0037-0041
[0037] While various other circuits, circuitry or components may be utilized in information handling devices, with a computer, server, client device or the like, an example device that may be used in implementing one or more embodiments includes a computing device in the form of a computer 400 as illustrated in FIG. 4. This example device may be a server used in one of the systems in a network, or one of the remote computers connected to the network. Components of computer 400 may include, but are not limited to, a processing unit 420, a system memory 430, and a system bus 422 that couples various system components including the system memory 430 to the processing unit 420. Computer 400 may include or have access to a variety of computer readable media, including databases. The system memory 430 may include non-signal computer readable storage media, for example in the form of volatile and/or nonvolatile memory such as read only memory (ROM) and/or random access memory (RAM). By way of example, and not limitation, system memory 430 may also include an operating system, application programs, other program modules, and program data.
[0038] A user can interface with (for example, enter commands and information) the computer 400 through input devices 450 (e.g., keyboard, soft keyboard, mouse, auditory inputs, haptic inputs, gesture inputs, etc.). A monitor or other type of device can also be connected to the system bus 422 via an interface, such as an output interface 460. The computer may include a database 440. In addition to a monitor, computers may also include other peripheral output devices. The computer 400 may operate in a networked or distributed environment using logical connections to one or more other remote device(s) 480 such as other computers. The logical connections may include network interface(s) 470 to a network, such as a local area network (LAN), a wide area network (WAN), and/or a global computer network, but may also include other networks/buses.
[0039] Information handling device circuitry, as for example outlined in FIG. 4, may be used in client devices such as a personal desktop computer, a laptop computer, or smaller devices such as a tablet or a smart phone. In the latter cases, i.e., for a tablet computer and a smart phone, the circuitry outlined in FIG. 4 may be adapted to a system on chip type circuitry. The device, irrespective of the circuitry provided, may provide and receive data to/from another device, e.g., a server or system that coordinates with various other systems. As will be appreciated by one having ordinary skill in the art, other circuitry or additional circuitry from that outlined in the example of FIG. 4 may be employed in various electronic devices that are used in whole or in part to implement the systems, methods and products of the various embodiments described herein.
[0040] As will be appreciated by one skilled in the art, various aspects may be embodied as a system, method or device program product. Accordingly, aspects may take the form of an entirely hardware embodiment or an embodiment including software that may all generally be referred to herein as a “circuit,” “module” or “system.” Furthermore, aspects may take the form of a device program product embodied in one or more device readable medium(s) having device readable program code embodied therewith.
[0041] It should be noted that the various functions described herein may be implemented using instructions stored on a device readable storage medium such as a non-signal storage device that are executed by a processor. A storage device may be, for example, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples of a storage medium would include the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a storage device is not a signal and “non-transitory” includes all media except signal media.
Taking the broadest reasonable interpretation, the invention (as recited in claims 1-3, 5-6, 9-13, 15-16 and 18-24) is directed towards an abstract idea of funds transfer for recurring fund transfer of a rounded-up transaction (App. Spec. paras. 0001-0002, see also Abstract)., wherein funds are transferred to a recipient based on pre-defined rules.   It is a building block of ingenuity in promoting commerce. The claims are directed to a certain method of organizing human activity.  This is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as a mental process.  
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").  
Mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer is not sufficient to show an improvement in computer-functionality. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016).  As a result, use of a computer to carry out a series of steps for which it had not previously been used does not improve the usefulness, or functionality, of the computer itself. Rather, as in SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169–70 (Fed. Cir. 2018), here the claim “limitations require no improved computer resources [Applicants] claims to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.”   
The invention is directed to funds transfer of rounded up transactions, when certain predefined conditions are met (App. Spec. paras. 0001-0003; see also paras. 0015-0017), but absent is any support for any improvements to the process of rounding up and transferring the funds received.  
The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  The additional elements beyond the abstract idea is the electronic or and computer implementation of the steps which are described at a high level of generality (see App. specification, paras. 0037-0043) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
These components as described without more or any evidence does not provide support for those steps to amount to an improvement. 
 Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of funds transfer, absent is any support for a similar improvement. The “software application” is merely being used as tool to perform the abstract idea and absent is any technological improvement besides the abstract idea.
The claims as recited seem to suggest no more than automating the process of setting up and execution of the funds transfer arrangement based on predefined criteria.
Absent is evidence of executing these steps beyond a general purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem).
2B - The next step is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.   
Using a computer for data gathering, generation, analysis and evaluating conditions for funds round-up and transfer is one of the most basic functions of a computer.  All of these computer functions are generic computer activities that are performed only for their conventional uses.  See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving, ' and 'storing, 
    PNG
    media_image1.png
    7
    35
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    7
    6
    media_image2.png
    Greyscale
 those functions can be achieved by any general purpose computer without special programming").  
Each step does no more than require a generic computer to perform generic computer functions.  Considered as ordered combination, the computer components of the claims as recited add nothing that is not already present when the steps are considered separately (generic computer components - (see App. specification, paras. 0037-0043 - standard off-the-shelf computer components suggesting the merely applying the judicial exception using computers as tools).  The purported inventive concept resides in the order or sequence of the funds round-up and transfer and not in how the processing technologically achieves those results. 
The dependent claims 3, 5-6, 9-13, 15-16 and 18-24, for example claims 3, 5-6 provide additional descriptions of the funds transfer arrangement criteria for making fund selections, guidelines for betting and description of funds sources or types based on predefined rules of the claimed invention in a manner that merely refines and further limits the abstract ideas of independent claims 1, 11 and 20 do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims is patent-ineligible. Therefore, claims 1, 3, 5-6, 9-13, 15-16 and 18-24 are not patent eligible under 35 USC 101.
Examiner maintains the 101 rejection of claims 1, 3, 5-6, 9-13, 15-16 and 18-24.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 9-13, 15-16, 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 1, which is illustrative of the Independent claims including claims 11 and 20 and recites: 
 A method comprising:
receiving at the software application final purchase transaction made  by a user made using and electronic payment medium of a financial institution of the user, wherein the purchase transaction comprises a purchase by the user from a retail entity and wherein the purchase transaction is facilitated through [[a]] the financial institution of the user; wherein the financial institution is linked to the deposit account of a user within the betting entity via the electronic payment medium, wherein the receiving an indication comprises the deposit entity monitoring the electronic payment medium for purchases;
initiating via the instructions generated at the betting entity and transmitted to the financial institution, a financial transaction transferring money from the financial institution to one of the funds within the deposit account, the financial transaction responsive to the indication of the financial transaction is based upon a value of the purchase transaction,
assigning, within the deposit account of the betting entity and in real-time at the time of the financial transaction, the monetary amount to one of [[a]] the plurality of funds, and is selected by the user at the time of the financial transaction.”
The invention as claimed recites an abstract idea of funds transfer; a fundamental economic practice wherein funds are transferred to a recipient based on pre-defined rules.   It can also be considered a mental process practically with the human mind since it entails making comparisons of data albeit with the help of a computer.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (see App. specification, para. 0037).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components to receive/transfer and assign funds based on predefined instructions.  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-3, 5-6, 9-10, 12-16 and 18-19 and 21-24 provide additonal details about how the predefined rules are applied to the rounding up of funds that are transferred based on the user defined criteria and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-3, 5-6, 9-16 and 18-24 are not patent eligible under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019